    Case 1:19-cr-00025-RJJ ECF No. 219, PageID.2166 Filed 08/05/21 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

              Plaintiff,

v                                          CASE NO. 1:19-CR-025-003
                                           HON. ROBERT J. JONKER
                                           CHIEF U.S. DISTRICT JUDGE
MOHAMUD ABDIKADIR MUSE,

              Defendant.

                             * * * * * * * * *
CLAY M. WEST                             JAMES K. CHAMPION
United States Attorney                   Law Offices James K. Champion
Prosecuting Attorney                     Attorney for Defendant
P.O. Box 208                             312 E. Fulton
Grand Rapids, MI 49050                   Grand Rapids, MI 49503
(616)456-2404                            (616)233-3287

                             * * * * * * * * *

                    DEFENDANT’S SENTENCING MEMORANDUM

                              PROCEDURAL HISTORY


     On January 30, 2020, the Defendant, Mr. Mohamud Muse, pled

guilty, pursuant to a written plea agreement, to one count of

Conspiracy to Provide Material Support to a Designated Terrorist

Organization, in violation of 18 U.S.C. §2339B(a)(1). Sentencing

is scheduled on August 12, 2021 at 2 p.m.

                        GUIDELINE RANGE COMPUTATION

    The Defendant stipulates to the Guidelines as scored by the

Probation Agent in the Presentence Investigation Report.               But

the Defendant also agrees that the Statutory Maximum is 20
 Case 1:19-cr-00025-RJJ ECF No. 219, PageID.2167 Filed 08/05/21 Page 2 of 5



years. The Defendant takes no issue with the facts contained in

the Presentence Report.

                                CONCLUSION

  While the Defendant has pleaded guilty to a serious crime, it

should be noted that he has no prior criminal history of any

kind. He was born in Kenya and is one of 12 children. He came to

this country at age 8 and moved from Charlotte, North Carolina

to Omaha, Nebraska, and finally to Lansing, Michigan. Prior to

coming here, he spent time in a refugee camp in Pakistan. It

would be difficult for anyone who was born and raised here to

appreciate how difficult his youth must have been. The deck was

certainly stacked against him in terms of barriers, i.e.

language, culture, race, ethnicity, religion, etc. This is not

to excuse his actions, merely an alternative lens with which to

view them through. Justice and fairness must require some level

of empathy and compassion.

  At some point, what was important to the Defendant took a

sharp turn.   The Defendant now had a wife with child and had

begun to have second thoughts, only to be told by the Agent that

he must stay the course. And, to be fair, while he may have been

at the airport, he did not possess a ticket and had no intention

of flying to Somalia- or anywhere else- on the day of his

arrest.

  Much has changed since then. The Defendant has a wife and
 Case 1:19-cr-00025-RJJ ECF No. 219, PageID.2168 Filed 08/05/21 Page 3 of 5



daughter, who currently reside in Roanoke, Virginia. Reuniting

with his wife, and helping raise his daughter, is now the

Defendant’s singular passion. His life has a direction and

purpose that was missing when he took the actions that resulted

in his current situation.

  According to corrections personnel at the Newaygo County Jail,

White Cloud Michigan, the Defendant has been compliant with the

rules and regulations of the facility and he has not been a

management problem. And, as stated previously, the Defendant had

no prior run-ins with the law of any kind. While an entrapment

defense was ultimately rejected in favor of a plea agreement, it

cannot be overstated that the people encouraging the actions of

the Defendant were FBI agents. Not to put too fine a point on

it, but it cannot be said that the Defendant was a legitimate

threat to the people of this Country. Its closer to the truth

that he was a kid with a great deal of angst.

  The Defendant respectfully requests that this Honorable Court

fashion an appropriate sentence at the bottom of the Statutory

Provisions. Considering the fact that the Defendant has sat in

the Newaygo County jail, without any programming, for 2 1/2

years- during Covid-19- a sentence of 5 years seems reasonable

under the circumstances.

   Finally, the fact that the Defendant provided substantial

assistance in the investigation should be considered in
 Case 1:19-cr-00025-RJJ ECF No. 219, PageID.2169 Filed 08/05/21 Page 4 of 5



fashioning a fair and just sentence. Defendant also asks that he

be sentenced to the nearest Federal facility as well as the same

facility as his brother, Muse Muse, thereby making it less

burdensome for his family to visit both of them.




                                        Respectfully submitted,

     Dated: August 5, 2021

                                        By:_______/s/________

                                        James K. Champion
                                        Attorney for Defendant
                                        312 E. Fulton
                                        Grand Rapids, MI 49503
                                        616-233-3287
Case 1:19-cr-00025-RJJ ECF No. 219, PageID.2170 Filed 08/05/21 Page 5 of 5
